UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4107
GALEN CHRISTOPHER PENDERGRASS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                Catherine C. Blake, District Judge.
                         (CR-01-147-CCB)

                      Submitted: May 21, 2003

                      Decided: May 30, 2003

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Neil I. Jacobs, NEIL I. JACOBS LAW OFFICES, Rockville, Mary-
land, for Appellant. Thomas M. DiBiagio, United States Attorney,
Jacabed Rodriguez-Coss, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. PENDERGRASS
                               OPINION

PER CURIAM:

   Galen Pendergrass appeals his conviction and 84-month custodial
sentence following a jury trial on charges of being a felon in posses-
sion of a firearm and ammunition. See 18 U.S.C. § 922(g) (2000).
Pendergrass argues his conviction is tainted by the district court’s
allegedly improper decision to admit both evidence seized from his
home and statements he made while in custody, and that the sentenc-
ing court erred in calculating his sentence. For the following reasons,
we affirm.*

   First, we find no error in the denial of Pendergrass’s motion to sup-
press statements he made while in custody. This Court reviews
whether a defendant’s statements were involuntary or obtained in vio-
lation of Miranda de novo, but must accept the district court’s factual
findings on the circumstances surrounding the confession absent clear
error. United States v. Braxton, 112 F.3d 777, 781 (4th Cir. 1997) (en
banc). Pendergrass offers no basis beyond his own testimony to ques-
tion the investigating officers’ version of events, which clearly indi-
cated that Pendergrass was properly informed of his rights, assented
to the interrogation, and voluntarily reinitiated the questioning after
fainting briefly.

   Second, Pendergrass fails to demonstrate that a challenge to the
validity of the search warrant that led to the discovery of ammunition
among his possessions would be meritorious. In order to be entitled
to a hearing under Franks v. Delaware, 438 U.S. 154, 155-56 (1978),
a predicate to the claim he seeks to raise, Pendergrass must make a
"substantial preliminary showing" that police misstated the facts upon
which the warrant was based. Because Pendergrass offers only con-
clusory assertions that he could have received such a hearing, this
assignment of error is meritless.

  Third, we find no error in the sentencing court’s finding that
Pendergrass had a prior conviction for a crime of violence sufficient

    *We deny Pendergrass’s motion to file a pro se supplemental brief.
                    UNITED STATES v. PENDERGRASS                      3
to support a base offense level of twenty in accordance with U.S. Sen-
tencing Guidelines Manual § 2K2.1(a)(4) (2002). Pendergrass argues
the sentencing court erred in holding that resisting arrest under Mary-
land law falls within the federal definition of a crime of violence.
Because resisting arrest under Maryland law involves "the use,
attempted use, or threatened use of physical force," USSG §§ 2K2.1,
comment. (n.5), 4B1.2(a),we find this assignment of error to be merit-
less.

   Finally, we find no error in the sentencing court’s application of a
two-point offense level enhancement for obstruction of justice in
accordance with USSG § 3C1.1 (2002). Two witnesses testified at
trial that Pendergrass attempted to persuade one of them to tell inves-
tigating officers that the firearm in question actually belonged to her.
Because the district court’s credibility determination is not clearly
erroneous, and that testimony demonstrated by a preponderance of the
evidence that Pendergrass "engage[ed] in conduct calculated to mis-
lead or deceive authorities," United States v. Ashers, 968 F.2d 411,
413 (4th Cir. 1992) (internal quotations omitted), we find no error in
the calculation of Pendergrass’s sentence.

   Accordingly, we affirm Pendergrass’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED